Name: 70/244/ECSC, EEC, Euratom: Council Decision of 21 April 1970 concerning financial forecasts covering several years
 Type: Decision
 Subject Matter: budget; NA;  public finance and budget policy
 Date Published: 1970-04-28

 Avis juridique important|31970D024470/244/ECSC, EEC, Euratom: Council Decision of 21 April 1970 concerning financial forecasts covering several years Official Journal L 094 , 28/04/1970 P. 0023 - 0023 Finnish special edition: Chapter 1 Volume 1 P. 0064 Danish special edition: Series I Chapter 1970(I) P. 0205 Swedish special edition: Chapter 1 Volume 1 P. 0064 English special edition: Series I Chapter 1970(I) P. 0228 Greek special edition: Chapter 01 Volume 1 P. 0126 Spanish special edition: Chapter 01 Volume 1 P. 0147 Portuguese special edition Chapter 01 Volume 1 P. 0147 COUNCIL DECISION of 21 April 1970 Concerning financial forecasts covering several years (70/244/ECSC, EEC, Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES DECIDES: Article 1 In order to place the budget of the Communities within a framework of forward planning for several years, the Commission shall, each year, after receiving the Opinion of the Budgetary Policy Committee, draw up a financial forecast for the three subsequent financial years, showing the financial implications for the Community resulting from Regulations and Decisions in force and from proposals submitted by the Commission to the Council. The forecast shall be broken down by category of expenditure. The Council shall, after receiving the Opinion of the European Parliament, study and assess the forecast. Article 2 Each year the Council shall, on the basis of a report from the Commission, study the measure of agreement between the forecast and the developments as recorded. Article 3 As soon as it is found that expenditure incurred under a category considerably exceeds the forecast, the Commission shall report to the Council and submit proposals for appropriate Community measures. Done at Luxembourg, 21 April 1970. For the Council The President P. HARMEL